This case comes up on an alleged bill of exceptions. The record is meager in the extreme. It was heard before the court without the aid of a jury and with right of exceptions reserved.
The action is assumpsit for the recovery of a commission alleged to be due the plaintiff, a real estate broker, for securing a purchaser for the defendant’s real estate. At the conclusion of the plaintiff’s case, the principal defendant rested and, on motion, judgment in his favor was entered.
The bill of exceptions, after a statement of the nature of the action, is as follows:
“The plaintiff’s writ and pleadings, the record of the evidence in the case, and the exhibits are expressly made a part of the bill of exceptions.
“To the allowance of the defendant’s motion, the court’s ruling and judgment the plaintiff excepts and prays that his exceptions may be allowed.
“The writ was entered at the June Term, 1939; ad damnum $300.00.
“Judgment entered for the defendant, June 21st 1939.”
The only ruling on the defendant’s motion was the entry of judgment in his favor. With jury waived, a separate ruling on the motion was unnecessary. The ruling made was all inclusive. If there be error, it lies therein.
The exception, however, is not properly presented. It is directed generally and indiscriminately to the judgment below. It is not stated whether the error alleged is based upon the erroneous application of established rules of law, or upon findings of fact unsup*524ported by evidence, or on other exceptionable grounds. It is now settled that the presentation of a mere general exception to a judgment rendered by a justice at nisi prius does not comply with the law. Gerrish, Executor v. Chambers, 135 Me., 70, 79, 189 A., 187; Dodge v. Bardsley, 132 Me., 230, 169 A., 306. Exceptions overruled.
John P. Carey, for plaintiff.
Edward W. Bridgham, for defendant.